Order entered December 21, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01297-CV

                   IN THE INTEREST OF M.K. AND V.G., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30160-2017

                                          ORDER
        Before the Court is appellant’s December 20, 2018 motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before January 16,

2019.




                                                     /s/   DAVID EVANS
                                                           JUSTICE